Alice Robie Resnick, J.,
dissenting. By confining the syllabus law of this case to instances where “an antenuptial agreement provides disproportionately less,” today’s majority overlooks the very essence and purpose of an antenuptial agreement. An antenuptial agreement generally affords one party less than such party would have received under an equitable distribution. Indeed, if it did not provide less, it would not be challenged. The syllabus paragraphs of the majority opinion do little to resolve the principal issue in this case, which is whether fraud, duress, coercion or overreaching by Kenneth Fletcher improperly influenced Dyane Fletcher to accede to the terms of the antenuptial agreement. Regardless of who bears the burden of proving overreaching and/or coercion, and no matter whether Dyane Fletcher had a “meaningful” opportunity to consult with counsel, it is apparent that overreaching and coercion occurred when Dyane Fletcher executed the document at issue. For the following reasons, I respectfully dissent.
In Gross v. Gross (1984), 11 Ohio St.3d 99, 11 OBR 400, 464 N.E.2d 500, paragraph two of the syllabus, this court recognized that antenuptial agreements *471are enforceable in Ohio when certain preconditions are met. The Gross court supplied the following basic standard for judicial review of an antenuptial agreement: “[I]t must meet the general tests of fairness * * * and must be construed within the context that by virtue of their anticipated marital status, the parties are in a fiduciary relationship to one another. The parties must act in good faith, with a high degree of fairness and disclosure of all circumstances which materially bear on the antenuptial agreement.” Id., 11 Ohio St.3d at 108, 11 OBR at 409, 464 N.E.2d at 509. See, also, Zimmie v. Zimmie (1984), 11 Ohio St.3d 94, 98, 11 OBR 396, 400, 464 N.E.2d 142, 146 (antenuptial agreements must meet minimum standards of good faith and fair dealing).
The first condition for enforceability set forth in the second syllabus paragraph of Gross, that the agreement must be entered into freely without fraud, duress, coercion or overreaching, is most relevant for purposes of this case. In order to enter into such an agreement freely, a party must appreciate the rights he or she is forfeiting, and must nonetheless agree to give up those rights. Any ambiguities in the document setting forth the rights and responsibilities of each party must be construed against the drafter of the document. Otherwise the nondrafter of the document may ultimately forfeit far more than he or she reasonably contemplated at the time the agreement was signed.
This construction against the drafter is particularly appropriate when, as in this case, the scope and effect of the document are in dispute. Generally, when existing and known rights are involved, it will be readily apparent to the nondrafting party exactly what is being given up. However, when future rights are forfeited, the extent of the sacrifice often is not readily apparent to the nondrafting party.
In applying this rule of construction to the facts before us, it is apparent that the agreement cannot have the effect given to it by the majority. A reading of the document does not indicate the specific circumstances under which it will operate. In fact, as the majority acknowledges, the agreement does not even mention the word “divorce,” nor does it mention any other term referring even vaguely to divorce, such as “termination of marriage.” Nevertheless, the majority upholds the trial court’s determination that the agreement is enforceable upon the divorce of the parties. The reasoning in Devault v. Devault (1992), 80 Ohio App.3d 341, 609 N.E.2d 214 (antenuptial agreement which does not explicitly mention divorce does not apply to divorce), is more persuasive to me, at least to the extent that an agreement’s failure to mention the word “divorce” should be taken as a strong indication that the nondrafter of the document may not have been contemplating the exact circumstances and the specific rights being forfeited when the document was signed. Such an agreement should be strongly suspect, because it very well may not have been “freely” entered into. Even the *472majority recognizes the questionable validity of this instrument when it states: “We acknowledge that several of the circumstances of the execution of this agreement militate against its enforceability.”
Moreover, it is not at all clear from a reading of the agreement that it is meant to apply to property acquired after the marriage, specifically to money accruing to Kenneth Fletcher as a result of the appreciation in value of stock held by Kenneth at the time of the marriage. When the document is construed against the drafter, as is required, it becomes apparent that, if valid at all, it cannot be enforced in the manner attempted by the trial court. The agreement is so vague that Dyane Fletcher cannot be found to have freely agreed to accept such terms. The appreciation in value of the stock is property acquired during the course of the marriage, through the combined efforts of husband and wife, and should be subject to equitable distribution at the termination of the marriage. To deny Dyane the right to share in this property ignores the contributions she made during the course of the marriage. Try as I may, I can find no language in the document which, in any more than the most vague manner, provides that Dyane Fletcher agrees to forfeit any and all future rights to such property.
Furthermore, other considerations also support the determination that this agreement should not be enforced. Even though Dyane Fletcher declined to have an independent attorney read the document before she signed it, she was not aware of the reasons an attorney should be advising her. Under the circumstances of this case it is amazing that the majority apparently believes that because Dyane had just gone through a dissolution, she knew all the legal ramifications of the antenuptial agreement she signed. I further question whether she had a “meaningful” opportunity to consult with counsel. She did not freely enter into this agreement because the vague wording of the document prevented her from realizing she was relinquishing her claims to property acquired during the marriage. Kenneth Fletcher exploited a significant disparity in Dyane’s understanding of the nature of the transaction in order to accomplish a certain known result. Clearly, this was overreaching within the meaning of Gross. See 11 Ohio St.3d at 105, 11 OBR at 406, 464 N.E.2d at 506. It is significant to mention that in Gross, the antenuptial agreement was upheld in part because the wife signed the agreement against the advice of her attorney, indicating that she knew the agreement was unfavorable to her, but signed it anyway.
Finally, the manner in which the agreement was presented to Dyane Fletcher the day before the wedding militates strongly against its enforceability. The record indicates to my satisfaction that if Dyane had refused to sign the agreement, the wedding would have not gone forward. I emphatically reject the majority’s assertion that “because of the small size and informality of the *473impending wedding” it could more easily have been called off than a large wedding. The majority’s establishment of the big wedding/small wedding distinction as a rule of law in Ohio is astonishing and adds nothing to the jurisprudence of this state.
There is no reason for us to “presume the validity of [the] judgment”; nor do we need to “reweigh the evidence” to conclude that the agreement should not be enforced. The trial court erred, as a matter of law, by not following the directive of Gross’s second syllabus paragraph, which conditions enforceability of such an agreement upon the agreement’s being entered into freely without fraud, duress, coercion or overreaching. All the circumstances surrounding the execution of this agreement, when considered together, clearly reveal that Dyane Fletcher did not freely enter into the agreement.
In summary, antenuptial agreements entered into shortly before a marriage should be unenforceable unless the party forfeiting his or her rights is represented by independent counsel, understands fully the nature and extent of the property involved, and is aware of any and all circumstances in which the document shall apply. This antenuptial “agreement” should be unenforceable since its terms were unclear, the circumstances evidence that it was not entered into freely without fraud, duress, coercion or overreaching, and lastly since Kenneth Fletcher attempts to use it to deny Dyane Fletcher her right to share in property acquired by the couple during their marriage. The judgment of the court of appeals should be reversed.
Douglas and Pfeifer, JJ., concur in the foregoing dissenting opinion.